Exhibit 10(f)

 

--------------------------------------------------------------------------------

 

NEWMONT

 

EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION

PAYROLL PRACTICE

 

As Amended and Restated Effective January 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

SECTION I             DEFINITIONS

   1     

1.1 “Common Stock”

        1     

1.2 “EPI Bonus”

        1     

1.3 “Fair Market Value”

        1     

1.4 “Performance Period”

        1     

1.5 “Restricted Stock Units”

        1     

1.6 “Targeted Payout Percentage”

        2

SECTION II             ELIGIBILITY

   2

SECTION III            EPI BONUS

   2     

3.1 Determination of EPI Bonus—In General

        2     

3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees

        2     

3.3 Form of Payment

        2     

3.4 Withholding Taxes

        3     

3.5 Restrictions on Common Stock or Restricted Stock Units

        3

SECTION IV             GENERAL PROVISIONS

   4

 

i



--------------------------------------------------------------------------------

NEWMONT

EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION

PAYROLL PRACTICE

 

(Effective as of January 1, 2004)

 

PURPOSE

 

The purpose of the payroll practice is to provide to Employees of Newmont Mining
and its Affiliated Entities that participate in this payroll practice a more
direct interest in the success of the operations of Newmont Mining. Employees of
Newmont Mining and participating Affiliated Entities will be rewarded in
accordance with the terms and conditions described below.

 

DEFINITIONS

 

The capitalized terms used in this payroll practice shall have the same meaning
as the capitalized terms in the Annual Incentive Compensation Payroll Practice.
In addition, the terms set forth in this Section shall have the meaning set
forth below.

 

1.1 “Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.

 

1.2 “EPI Bonus” means the bonus payable to an eligible Employee in the form of
Restricted Stock or Restricted Stock Units under this payroll practice with
respect to a Performance Period (or portion thereof as provided in Section 3.2),
which shall be determined by multiplying the eligible Employee’s Bonus Eligible
Earnings by the product of (a) the Targeted Payout Percentage as set forth in
Appendix A for the eligible Employee’s grade for the Performance Period (or
portion thereof) times (b) the Aggregate Payout Percentage calculated in
accordance with Section 3.4 of the Annual Incentive Compensation Payroll
Practice. Restricted Stock or Restricted Stock Units awarded as an EPI Bonus
shall have terms and conditions, and shall be subject to such restrictions as
defined by the Compensation Committee.

 

1.3 “Fair Market Value” means, with respect to a share of Common Stock as of a
given date, the fair market value calculated in accordance with the Newmont
Mining stock plan from which such shares are to be issued.

 

1.4 “Performance Period” means the calendar year over which the Aggregate
Performance Percentage shall be calculated for purposes of determining the
amount of an EPI Bonus. The Performance Period shall be the calendar year.

 

1.5 “Restricted Stock Units” means the right to receive Common Stock under terms
and conditions defined in a Restricted Stock Unit Agreement, as defined by the
Compensation Committee.

 

Employee Performance Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 1 of 4



--------------------------------------------------------------------------------

1.6 “Targeted Payout Percentage” means the percentage of an eligible Employee’s
Bonus Eligible Earnings taken into account when calculating the EPI Bonus with
respect to a Performance Period, as specified in Appendix A. If the Pay Grade of
an eligible Employee changes during a Performance Period, the Targeted Payout
Percentage applicable to such eligible Employee shall be prorated based upon the
number of days spent in each Pay Grade during the Performance Period.

 

ELIGIBILITY

 

All Employees of Newmont Mining and/or a Participating Employer in an executive
grade level are eligible to receive an EPI Bonus under this payroll practice,
provided (i) they are on the payroll of Newmont Mining and/or a Participating
Employer as of the last day of the relevant Performance Period, or (ii) they are
a Terminated Eligible Employee with respect to such calendar year. Employees who
are on short-term disability under the Short-Term Disability Plan of Newmont or
a successor plan or not working because of a work-related injury as of the last
day of the Performance Period shall be eligible to receive a bonus under clause
(i). Notwithstanding the foregoing provisions of this Section II, the
Compensation Committee or the Vice President of Human Resources of Newmont
Mining (or his or her delegate) may, prior to the end of any Performance Period,
exclude from or include in eligibility for participation under this payroll
practice with respect to such Performance Period any Employee or Employees.

 

EPI BONUS

 

3.1 Determination of EPI Bonus—In General. The EPI Bonus shall be calculated as
soon as reasonably practicable after the Compensation Committee determines the
Aggregate Payout Percentage. Following such determination, payment of the EPI
Bonus shall be made to the eligible Employees (other than Terminated Eligible
Employees) in accordance with the provisions of this Section III as soon as
reasonably practicable.

 

3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees. Terminated Eligible Employees shall be entitled to receive an EPI
Bonus based upon their Bonus Eligible Earnings for the Performance Period during
which their employment with Newmont Mining and/or a Participating Employer
terminates, calculated by using the Targeted Payout Percentage for the
Performance Period applicable to the Performance Period during which the
eligible Employee terminated employment. Payment shall be made to a Terminated
Eligible Employee with respect to a Performance Period in accordance with
Section 3.3 as soon as practicable following the date of termination from
employment with Newmont Mining and/or a Participating Employer.

 

3.3 Form of Payment. The amount of EPI Bonuses payable under this Program shall
be paid in shares of Common Stock or Restricted Stock Units (payable in whole
shares only), which shall be subject to the restrictions set forth in Section
3.5 below. The number of shares of Common Stock or Restricted Stock Units to be
issued in payment of an EPI Bonus shall be

 

Employee Performance Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 2 of 4



--------------------------------------------------------------------------------

determined based upon the Fair Market Value of the Common Stock on the date that
the Compensation Committee meets and certifies the satisfaction of the material
terms of this payroll practice with respect to the payment of the EPI Bonus in
accordance with the provisions of Section 3.1. Notwithstanding the foregoing,
(i) the Compensation Committee or the Vice President of Human Resources of
Newmont Mining or his or her delegate may, in its sole discretion, cause all or
any portion of any EPI Bonus otherwise payable in shares of Common Stock to be
paid in cash, and (ii) if an eligible Employee terminates employment before
payment of an EPI Bonus and if all of the eligible Employee’s shares of Common
Stock or Restricted Stock Units granted pursuant to this Program are
non-forfeitable, in accordance with the provisions of Section 3.5, the eligible
Employee’s EPI Bonus may be paid in cash if approved by the Vice President of
Human Resources of Newmont Mining (or his or her delegate).

 

3.4 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining may determine is required to be
withheld pursuant to any applicable federal, state or local law or regulation.
The Compensation Committee may, in its sole discretion, permit any eligible
Employee to satisfy the minimum withholding applicable to the portion of the EPI
Bonus payable in shares of Common Stock by causing Newmont Mining to withhold
the appropriate number of shares of Common Stock from the EPI Bonus otherwise
payable and to make the requisite withholding payments on behalf of the eligible
Employee.

 

3.5 Restrictions on Common Stock or Restricted Stock Units.

 

(a) Shares of Common Stock issued as payment of the EPI Bonus hereunder shall be
restricted. Shares of Common Stock as issued as an EPI Bonus will have a three
year vesting period, with one-third of the stock vesting each year on the
anniversary of the date of grant.

 

(b) The Compensation Committee may, in its sole discretion, authorize issuance
of Restricted Stock Units in payment of the EPI Bonus.

 

(c) Shares of Common Stock or Restricted Stock Units issued under this payroll
practice are subject to forfeiture as follows: If an eligible Employee
terminates employment prior to the first anniversary of the date on which such
shares of Common Stock or Restricted Stock Units were granted to the eligible
Employee (the “Grant Date”), all such shares of Common Stock or Restricted Stock
Units shall be forfeited. If an eligible Employee terminates employment on or
after the first anniversary of the Grant Date, but prior to the second
anniversary of the Grant Date, the eligible Employee shall forfeit two-thirds of
the shares of Common Stock or Restricted Stock Units awarded as a part of such
EPI Bonus. If an eligible Employee terminates employment on or after the second
anniversary of the Grant Date, the eligible Employee shall forfeit one-third of
the shares of Common Stock or Restricted Stock Units awarded as part of such EPI
Bonus. If the eligible Employee terminates employment on or after the third
anniversary of the Grant Date there are no restrictions.

 

(d) Shares of Common Stock or Restricted Stock Units issued hereunder as a part
of an EPI Bonus shall not be subject to transfer by the eligible Employee until
such time as the Shares have become non-forfeitable in accordance with this
Section, at which time such Shares of Common Stock may be freely transferred by
the eligible Employee subject to all applicable laws, regulations and Newmont
Mining policies.

 

Employee Performance Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 3 of 4



--------------------------------------------------------------------------------

(e) The Compensation Committee may cause a legend to be placed on the Common
Stock certificates issued pursuant to this Program referring to the restrictions
provided by this Section and, in addition, may in its sole discretion require
one or more of the following methods of enforcing the restrictions: (i)
requiring the eligible Employee to keep the stock certificates, duly endorsed,
in the custody of Newmont Mining or an Affiliated Entity while the restrictions
remain in effect; or (ii) requiring that the stock certificates, duly endorsed,
be held in the custody of a third party while the restrictions remain in effect.

 

(f) Shares of Common Stock or Restricted Stock Units issued under this payroll
practice may be issued pursuant to the provisions of any stock plan of Newmont
Mining or as otherwise determined in the sole discretion of the Compensation
Committee.

 

(g) Notwithstanding anything contained in this payroll practice to the contrary,
this payroll practice shall be administered and operated in accordance with any
applicable laws and regulations including but not limited to laws affecting the
timing of payment of the EPI Bonus to eligible Employees under this payroll
practice. The Compensation Committee or its delegate reserves the right to amend
their payroll practice at any time in order for this payroll practice to comply
with such laws or regulations.

 

GENERAL PROVISIONS

 

The Compensation Committee may, in its sole discretion, require the eligible
employee to agree not to make an election pursuant to section 83(b) of the Code
as a condition for the receipt of common stock hereunder.

 

The “General Provisions” section of the Annual Incentive Compensation Payroll
Practice shall otherwise apply to this payroll practice.

 

Employee Performance Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 4 of 4



--------------------------------------------------------------------------------

APPENDIX A

 

Targeted Payout Percentages

 

Grade

--------------------------------------------------------------------------------

   Payout Percentage


--------------------------------------------------------------------------------

 

E-1

   135 %

E-2

   100 %

E-3

   85 %

E-4

   60 %

E-5

   50 %

E-6

   40 %

 

Employee Performance Incentive Compensation Payroll Practice

Effective January 1, 2004

Appendix A